Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 13, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “a user computing device”.  Claim 20 is dependent on claim 15, which previously introduced “a user computing device”.  It is unclear, and therefore indefinite, if these are the same device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gieseke, U.S. Patent 7,873,471 B2 (2011).
As to claim 1, Gieseke discloses a method comprising: 
evaluating, by a map service of a computing device, current traffic conditions for a plurality of potential routes between a starting location and an ending location, wherein each potential route is a route that is recommended under free-flow traffic conditions or historical traffic conditions (Column 8, Line 57 – Column 9, Line 8); 
determining, by the map service, whether at least one of the plurality of potential routes is a non-recommended route based on the current traffic conditions (Column 6, Line 65 – Column 7, Line 11); and 
in response to determining that at least one of the plurality of potential routes is a non- recommended route: 
determining, by the map service, at least one alternative route between the starting location and the ending location, the at least one alternative route being different from each of the plurality of potential routes (Column 6, Line 65 – Column 7, Line 11); 
evaluating, by the map service, current traffic conditions for the at least one alternative route (Column 6, Line 65 – Column 7, Line 11); 
identifying, by the map service, a fastest route from among the plurality of potential routes and the at least one alternative route based on the current traffic conditions (Column 8, Line 57 – Column 9, Line 8); and 
sending, by the map service, data describing the fastest route to a user computing device (Column 8, Line 57 – Column 9, Line 8).
As to claim 2, Gieseke discloses the method of claim 1, and further discloses further comprising receiving, at the map service, the plurality of potential routes from the user computing device (Column 7, Lines 24-36, Column 8, Lines 23-35).
As to claim 3, Gieseke discloses the method of claim 1, and further discloses further comprising: 
receiving, at the map service, the starting location and the ending location from the user computing device (Column 7, Lines 37-55); and 
determining, by the map service, the plurality of potential routes, the determining comprising evaluating a plurality of possible routes to find recommended routes under the free- flow traffic conditions or the historical traffic conditions (Column 6, Line 65- Column 7, Line 11, Column 11, Lines 4-11).
As to claim 4, Gieseke discloses the method of claim 3, and further discloses further comprising sending, by the map service, the plurality of potential routes to the user computing device (Column 8, Line 57 – Column 9, Line 8).
As to claim 8, Gieseke discloses a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations comprising: 
evaluating, by a map service of a computing device, current traffic conditions for a plurality of potential routes between a starting location and an ending location, wherein each potential route is a route that is recommended under free-flow traffic conditions or historical traffic conditions (Column 8, Line 57 – Column 9, Line 8); 
determining, by the map service, whether at least one of the plurality of potential routes is a non-recommended route based on the current traffic conditions; and in response to determining that at least one of the plurality of potential routes is a non- recommended route (Column 6, Line 65 – Column 7, Line 11): 
determining, by the map service, at least one alternative route between the starting location and the ending location, the at least one alternative route being different from each of the plurality of potential routes (Column 6, Line 65 – Column 7, Line 11); 
evaluating, by the map service, current traffic conditions for the at least one alternative route (Column 6, Line 65 – Column 7, Line 11);  
identifying, by the map service, a fastest route from among the plurality of potential routes and the at least one alternative route based on the current traffic conditions (Column 8, Line 57 – Column 9, Line 8); and
sending, by the map service, data describing the fastest route to a user computing device (Column 8, Line 57 – Column 9, Line 8).
As to claim 9, Gieseke discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein the operations further comprise receiving the plurality of potential routes from the user computing device (Column 7, Lines 24-36, Column 8, Lines 23-35).
As to claim 10, Gieseke discloses the non-transitory computer-readable medium of claim 8, and further discloses wherein the operations further comprise: receiving the starting location and the ending location from the user computing device (Column 7, Lines 37-55); and 
determining the plurality of potential routes, the determining comprising evaluating a plurality of possible routes to find recommended routes under the free-flow traffic conditions or the historical traffic conditions  (Column 6, Line 65- Column 7, Line 11, Column 11, Lines 4-11).
As to claim 11, Gieseke discloses the non-transitory computer-readable medium of claim 10, and further discloses wherein the operations further comprise sending the plurality of potential routes to the user computing device (Column 8, Line 57 – Column 9, Line 8).
As to claim 15, Gieseke discloses a system comprising: 
one or more processors (Column 4, Lines 29-45); and 
a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising: 
evaluating, by a map service of a computing device, current traffic conditions for a plurality of potential routes between a starting location and an ending location, wherein each potential route is a route that is recommended under free-flow traffic conditions or historical traffic conditions (Column 8, Line 57 – Column 9, Line 8); 
determining, by the map service, whether at least one of the plurality of potential routes is a non-recommended route based on the current traffic conditions (Column 6, Line 65 – Column 7, Line 11); and 
in response to determining that at least one of the plurality of potential routes is a non- recommended route: determining, by the map service, at least one alternative route between the starting location and the ending location, the at least one alternative route being different from each of the plurality of potential routes (Column 6, Line 65 – Column 7, Line 11); 
evaluating, by the map service, current traffic conditions for the at least one alternative route (Column 6, Line 65 – Column 7, Line 11);
 identifying, by the map service, a fastest route from among the plurality of potential routes and the at least one alternative route based on the current traffic conditions (Column 8, Line 57 – Column 9, Line 8); and 
sending, by the map service, data describing the fastest route to a user computing device (Column 8, Line 57 – Column 9, Line 8).
As to claim 16, Gieseke discloses the system of claim 15, and further discloses wherein the operations further comprise receiving the plurality of potential routes from the user computing device (Column 7, Lines 24-36, Column 8, Lines 23-35).
As to claim 17, Gieseke discloses the system of claim 15, and further discloses wherein the operations further comprise: 
receiving the starting location and the ending location from the user computing device (Column 7, Lines 37-55); and 
determining the plurality of potential routes, the determining comprising evaluating a plurality of possible routes to find recommended routes under the free-flow traffic conditions or the historical traffic conditions (Column 6, Line 65- Column 7, Line 11, Column 11, Lines 4-11).
As to claim 18, Gieseke discloses the system of claim 17, and further discloses wherein the operations further comprise sending the plurality of potential routes to the user computing device (Column 8, Line 57 – Column 9, Line 8).

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666